Case 4:17-cr-00197-JM Document 57-6 Filed 07/26/21 Page 1 of 2

© Mazzanti, Stephanie (USAARE)

  

On Apr 10, 2019, at 1:26 PM, Mazzanti, Stephanie (USAARE) <Stephanie.Mazzanti@usdoj.gov> wrote:

| don’t think his gun was ever reported stolen, and have no facts to represent as much to the Court
(unless Mr. Session knows something | don’t). It isn’t an NFA weapon. So, | don’t know of any other
mechanism to avoid the ACCA, | don’t know how USPO is dealing with residential burglaries, but | know
we will be taking the position that it qualifies for ACCA purposes unless the 8" circuit says otherwise.
The Sims briefing was final on 2/22, but | have no idea when they'll issue an opinion. And if they go
against us, we might have to go up en banc. The only other option | can think of is for him to proffer and
see if he has some information that might qualify him for a 5K or Rule 35. We can do it at USMS at the
time of a change of plea if he’s willing.

If you think you might be asking for a continuance so the ACCA issue can be resolved, can | ask that you
file sometime this week so we can all know whether we have to prepare for trial and whether | need to
move my flight?

Thanks,

Stephanie

 

GOVERNMENT

EXt

 

 

{IBIT
G

:
po
2
&

 
Case 4:17-cr-00197-JM Document 57-6 Filed 07/26/21 Page 2 of 2

 

 
